Name: Regulation (EEC) No 2645/70 of the Commission of 28 December 1970 on the provisions applicable to sugar produced in excess of the maximum quota
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 957 No L 283/48 Official Journal of the European Communities 29.12.70 REGULATION (EEC) No 2645/70 OF THE COMMISSION of 28 December 1970 on the provisions applicable to sugar produced in excess of the maximum quota THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, of its exportation to third countries by a set date shall be considered to have been disposed of on the internal market; whereas it is advisable, for the same reasons, to use as proof the export documents provided for in Commission Regulation (EEC) No 1373/705 of 10 July 1970 on common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products subject to single price system and in Commission Regulation (EEC) No 2637/706 of 23 December 1970 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products ; Whereas, when the charge to be levied in the event of disposal on the internal market is being determined, it is essential that the conditions which apply to unexported sugar should be similar to those which apply to sugar imported from third countries ; whereas, to this end, the charge should be determined taking into account both the level of the highest levy fixed during a period comprising the marketing year during which the sugar in question was produced and the six months following that marketing year and a standard amount to be fixed on the basis of the cost of disposing of sugar imported from third countries ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Sugar ; Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 1009/67/EEC1 of 18 December 1967 on the common organisation of the market in sugar, as last amended by Regulation (EEC) No 1253/70,2 and in particular Articles 11 (2), 25 (3 ) and 38 thereof ; Whereas Article 25 of Regulation No 1009/67/EEC lays down that sugar produced in excess of the maximum quota fixed for a factory or undertaking, and not carried forward to the following marketing year pursuant to Article 32 of that Regulation, shall be exported in the natural state without refund not later than 1 January following the end of the relevant marketing year ; whereas if that quantity of sugar has been disposed of in whole or in part on the internal market, or if it has not been exported by the date laid down, a charge to be determined in accordance with the procedure laid down in Article 40 of Regulation No 1009/67/EEC shall be levied on the quantity in question ; whereas it is appropriate that, for this purpose, the provisions of Article 2 of Commission Regulation No 1041/67/EEC3 of 21 December 1967 on detailed rules for the application of export refunds on products coming under a single price system, as last amended by Regulation (EEC) No 377/70,4 should not apply ; Whereas, for administrative reasons, it should be specified that for the purposes of Article 25 of Regulation No 1009/67/EEC the quantity of sugar for which the manufacturer has not furnished proof HAS ADOPTED THIS REGULATION: Article 1 1 . For the purposes of Article 25 of Regulation No 1009/67/EEC, sugar produced in excess of the maximum quota which has not been carried forward pursuant to Article 32 of that Regulation, and for 1 OJ No 308, 18.12.1967, p. 1 . 2 OJ No L 143, 1.7.1970, p. 1 . 3 OJ No 314, 24.12.1967, p. 9 . 5 OJ No L 158, 21.7.1970, p . 1 . 0 OJ No L 283 , 29.12.1970, p . 15 .4 OJ No L 47, 28.2.1970, p . 53. 958 Official Journal of the European Communities 2 . By way of derogation from Article 2 (2), the Member State concerned shall determine proof to be submitted in respect of quantities exported before 1 January 1971 . That Member State shall inform the . Commission of the nature of that proof. which the sugar manufacturer has not furnished proof that he has exported it from the Community as white or raw non-denatured sugar without refund before 1 January of the marketing year following that during which the sugar in question was produced, shall be considered to have been disposed of on the internal market. For the purposes of applying this Regulation and from the date of its entry into force, the provisions of Article 2 of Regulation No 1041/67/EEC may not be invoked. 2 . However, the provisions of this Article shall not apply to sugar produced before 1 July 1969 . Article 4 1 . For sugar which, within the meaning of Article 1 ( 1 ), has been disposed of on the internal market, the Member State concerned shall levy a charge, per 100 kilogrammes, equal to the sum of : ( a) the highest levy, fixed per 100 kilogrammes of white or raw sugar as the case may be, during the period comprising the marketing year in which the sugar in question was produced and the six months following that year, and Article 2 (b ) 1-00 unit of account. 1 . The proof referred to in Article 1 shall be submitted to the Member State on whose territory the sugar has been produced. 2 . Such proof shall be constituted by the production of : (a) an export licence issued pursuant to Article 31 of Regulation (EEC) No 2637/70 to the sugar manufacturer in question by the competent body of the Member State referred to in paragraph 1 ; (b ) the documents referred to in Article 5 of v Regulation (EEC) No 1373/70 for the refund of the deposit ; ( c) a statement by the manufacturer to the effect that the exported sugar was produced by him. 2 . The Member State concerned shall before 1 March following the 1 January referred to in Article 1 notify the sugar manufacturers who are subject to the obligation to pay the charge referred to in paragraph 1 of the total amount to be paid. That total amount shall be paid by the sugar manufacturers in question before 20 March of the same year . 3 . However, where the competent body has , pursuant to the second subparagraph of Article 3 ( 1 ), extended the time limit for furnishing the proof, the dates referred to in paragraph 2 shall be replaced by dates to be determined by the competent body on the basis of the extension allowed.Article 3 Article 5 1 . The proof referred to in Article 1 may only be submitted before the 1 February following the 1 January referred to in Article 1 (1 ). However, in special cases, the competent body of the Member State in question may allow a longer period . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 December 1971 . For the Commission The "President Franco M. MALFATTI